DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 11/19/2021. Applicant’s arguments regarding 112 rejection are persuasive, the rejection has been withdrawn. Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive.
	Regarding claims 1 and 7, applicant argues that prior art does not explicitly disclose “sending out Bluetooth beacon messages containing a Zigbee install code”. Examiner respectfully disagrees because Dehspande discloses “Communicating the Zigbee key with the mobile device may include generating, by the Zigbee device, the Zigbee key in response to detecting the mobile device. The Zigbee key may be sent to the mobile device using the second wireless communication technology” (para 0007). In an analogous art, High discloses that the beacon device is used to transmit identification information (para 0132). The identification information can by a key or an identifier. 
Regarding claim 2, applicant argues that prior art does not explicitly disclose “receiving a Bluetooth beacon message sent out by the Zigbee device with a Bluetooth communication device; and sending the Zigbee install code to a trust center device of the Zigbee network”. Examiner respectfully disagrees because according to applicant’s specifications “sending the Zigbee install code to a trust center device of the Zigbee network comprises sending the Zigbee install code from the Bluetooth communication device to a server and sending the Zigbee install code from the server to the trust center device of the Zigbee network. In other words, the Bluetooth communication device 
Deshpande further discloses, “Further, it should be appreciated that modules and/or other appropriate means for performing the methods and techniques described herein can be downloaded and/or otherwise obtained by a device. For example, a device may be coupled to a server to facilitate the transfer of means for performing the methods described herein. Alternatively, various methods described herein can be provided via a storage means (e.g., random access memory (RAM), read only memory (ROM), a physical storage medium such as a compact disc (CD) or floppy disk, etc.), such that a device may obtain the various methods upon coupling or providing the storage means to 
Regarding claims 5 and 8, applicant argues that the prior art does not explicitly disclose “ceasing to send out Bluetooth beacon messages containing the Zigbee
install code once the Zigbee device has been joined to the Zigbee network”. Examiner disagrees because applicant’s specification states “[0023] In an embodiment, sending out Bluetooth beacon messages containing a Zigbee install code is ceased once the Zigbee device has been joined to the Zigbee network. At this point in time, the Zigbee install code has already been successfully transmitted to the trust center and its broadcasting is no longer needed”. Deshpande discloses in figs. 4, 6-8, after receiving the key, there is authentication and joining step, which implies “ ceasing to send out Bluetooth beacon messages”. One of an ordinary skill in the art would understand that after receiving the key having “ Authentication” and “ Joined” (steps 607 and 609 of fig. 6) indicate that the key has been successfully transmitted and there is no need to send it again.
	Regarding claims 6 and 9, applicant argues that prior art does not explicitly disclose “ wherein the Bluetooth beacon messages are sent out encrypted”. Examiner respectfully disagrees because Deshpande discloses secure communication of Zigbee keys (para 0097). In addition to Deshpande, High discloses “In embodiments using a Bluetooth low energy radio system, a typical Bluetooth radio of a typical smart phone device can be used as a receiver to receive and process data encoded into the Bluetooth low energy radio signals from the Bluetooth low energy beacons” (para 0048). High further discloses “In some embodiments, communications throughout the session are encrypted using SSL or other methods at transport level” (para 0098).
	The newly added claims 11-20 have been rejected below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 1-3, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande  (US 2019/0223014, hereinafter Deshpande) in view of High et al. (US 2019/0210849, hereinafter High).
	Regarding claim 1, Deshpande discloses a method for joining a Zigbee device to a Zigbee network (para 0009; joining zigbee network), the method comprising:
starting a Zigbee protocol stack (fig. 1; zigbee transceiver 106 ) and a Bluetooth protocol stack (second wireless communication technology transceiver 108a; wherein second  technology can be a Bluetooth – para 0048) on the Zigbee device (para 0048);
sending out Zigbee requests to seek a Zigbee network (para 0009 and 0015; sending advertisement packet that indicates the zigbee device is available to join a zigbee network);
sending out Bluetooth messages containing a Zigbee install code (para 0050; 0052 and 0053; sending key using Bluetooth technology), wherein the Zigbee requests and the Bluetooth beacon messages are sent out in a time division multiplex manner (para 0031; TDD).
	Deshpande does not explicitly disclose that the Bluetooth message is a Bluetooth beacon.

	Regarding claim 7, Deshpande discloses a Zigbee device capable of joining a Zigbee network, the Zigbee device comprising at least one processing means (para 0011; a processor) configured to perform the method steps of claim 1 (para 0011). 
	Regarding claims 2, Deshpande discloses receiving a Bluetooth beacon message sent out by the Zigbee device with a Bluetooth communication device (para 0008 and 0012; receiving information using bluetooth);
obtaining the Zigbee install code from the Bluetooth beacon message (para 0011; receiving the key to communicate with Zigbee network);
sending the Zigbee install code to a trust center device of the Zigbee network (Para 0080; fig. 5);
joining the Zigbee device to the Zigbee network using the Zigbee install code (para 0052; joining Zigbee network using the key).
	Regarding claim 3, Deshphande discloses wherein sending the Zigbee install code to the trust center device of the Zigbee network comprises: sending the Zigbee install code from the Bluetooth communication device to a server (para 0137; device can communicate through the server) and sending the Zigbee install code from the server to the trust center device of the Zigbee network (para 0064 and 0076).
	Regarding claims 5 and 8, Deshpande discloses ceasing to send out Bluetooth beacon messages containing the Zigbee install code once the Zigbee device has been joined to the Zigbee network (Fig. 9; there is no communication containing key after the device has joined the network).

	In an analogous art, High disclose wherein the Bluetooth beacon messages are sent out encrypted (para 0048; 0049 and 0098). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande’s method by adding High’s disclosure in order to provide to connect a device with the Zigbee network.
	Regarding claim 10, Deshpande discloses wherein the at least one processing means comprises a single processing means capable of running the Zigbee protocol stack and the Bluetooth protocol stack (para 0011; Fig. 1; Zigbee and Second wireless technology (Bluetooth) implemented by the same device).
	Regarding claims 11, Deshpande further discloses that he Zigbee device according to claim 7, further comprising at least one of: memory (para 0011; memory) communicatively coupled with the at least one processing means (para 0011); and a transmitter (para 0037; transmitter) communicatively coupled with the at least one processing means (para 0037-0038).
Regarding claims 12, Deshpande further discloses that an antenna communicatively coupled with the transmitter (para 0031; antenna).

4.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deshpande/High and further in view of Moon (US 2016/0309330, hereinafter Moon).
	Regarding claim 4, Deshpande/High does not explicitly disclose wherein at least one of sending the Zigbee install code from the Bluetooth communication device to the server and sending the Zigbee install code from the server to the trust center device of the Zigbee network is carried out over TCP/IP.
. 

5.         Claim 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande/High and further in view of Jia et al. (CN 105162728A, hereinafter Jia).
	Regarding claims 13 and 17, Deshpande/High does not explicitly disclose wherein the Zigbee requests are Zigbee beacon requests.
	In an analogous art, Jia discloses wherein the Zigbee requests are Zigbee beacon requests (page 2; para 0003; Zigbee requests). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande/High’s method by adding Jia’s disclosure in order to improve the compatibility of a communication system.
Regarding claims 14 and 18, Deshpande/High does not explicitly wherein the Bluetooth
beacon messages further contain a MAC address.
In an analogous art, Jia discloses wherein the Bluetooth beacon messages further contain a MAC address. page 2; para 0003; MAC address). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande/High’s method by adding Jia’s disclosure in order to improve the compatibility of a communication system.

6.         Claim 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande/High and further in view of Li et al. (CN 101772023, hereinafter Li).

In an analogous art, Li discloses discloses wherein the Zigbee device is a lighting device (para 0045 and 0047). . It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande/High’s method by adding Li’s disclosure in order to provide wide range of applications to the consumer. 
Regarding claims 16 and 20, Deshpande/High does not explicitly disclose wherein the Zigbee device is a lamp.
In an analogous art, Li discloses discloses wherein the Zigbee device is a lamp (para 0045 and 0047). . It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Deshpande/High’s method by adding Li’s disclosure in order to provide wide range of applications to the consumer. 

Conclusion                                        
7.	 Applicant’s arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102. The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462